ADKINS, Justice,
dissenting as to punishment.
The reprehensible lewd and lascivious act, on which the complaint is based, occurred in an isolated area at 3:00 in the morning. Even though the attorney agreed to the *583discipline which was imposed, I feel that such agreement was reached under the pressure and embarrassment of the disciplinary proceeding and should be examined by this Court in the light of other disciplinary orders. In comparing the facts of- this case with those involved in the matter of In re Inquiry of Lee, 336 So.2d 1175 (Fla.1976), I feel that a public reprimand would be appropriate. I would order that briefs be filed and directed to the suitability of the disciplinary measures recommended by the referee. Fla.Bar Integr.Rule, art. XI, Rule 11.09(3)(f).
HATCHETT, J., concurs.